Filed 4/25/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 89







State of North Dakota, 		Plaintiff and Appellee



v.



Adam Lee Schnellbach, 		Defendant and Appellant







No. 20160342







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable M. Richard Geiger, Judge.



AFFIRMED.



Per Curiam.



Barbara L. Whelan, State’s Attorney, Walsh County Courthouse, 600 Cooper Avenue, Third Floor, Grafton, N.D. 58237, for plaintiff and appellee; submitted on brief.



Stuart J. Askew, P.O. Box 386, Cavalier, N.D. 58220, for defendant and appellant; submitted on brief.

State v. Schnellbach

No. 20160342



Per Curiam.

[¶1]	Adam Schnellbach appeals a criminal judgment imposing a sentence of 60 years, to serve 22, after he entered an 
Alford
 plea for two counts of gross sexual imposition and one count of promoting sexual performance by a minor.  Schnellbach argues the district court erred in its conclusions relating to the sentencing factors under N.D.C.C. § 12.1-32-04.  His sentence was within the statutory guidelines, and his arguments on appeal do not show that the court relied upon an impermissible factor.  
State v. Gonzalez
, 2011 ND 143, ¶ 11, 799 N.W.2d 402 (reviewing sentencing decision only to ensure it is within range authorized by statute and does not substantially rely on an impermissible factor).  We summarily affirm under N.D.R.App.P. 35.1(a)(7).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner